Title: To George Washington from Robert Hoakesly, 3 September 1782
From: Hoakesly, Robert
To: Washington, George


                  
                     New York Sepr 3d 1782
                  
                  To His Excellency General Washington The Memorial of Robert Hoakesly British Merchant Prisoner on Parole.
                  That your Memorialist was made Prisoner at York Town in Virginia and having left his Business unsettled, request that your Excellency will be pleased to grant him a Passport, to go from New York to Philadelphia and Virginia, as some of the Gentlemen are in Philadelphia that I have business with and having obtaind permission from His Excellency Sr Guy Carleton and your Memorialist as in duty bound shall ever pray
                  
                     Robt Hoakesly
                  
               